Citation Nr: 0322694	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
April 1954, and from May 1955 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 RO rating decision 
that, among other things, granted the veteran's claim of 
entitlement to service connection for PTSD and awarded a 30 
percent disability rating, effective from April 21, 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, April 21, 
2000.  


FINDINGS OF FACT

1.  Since the award of service connection, the veteran's PTSD 
has resulted in occupational and social impairment, with 
deficiencies in most areas due to such symptoms as restricted 
mood, panic attacks, memory impairment, suicidal thoughts, 
obsessive rituals, depression, difficulties with anger, and 
an inability to establish and maintain effective 
relationships.  

2.  The veteran's PTSD has not resulted in total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
(Diagnostic Code 9411) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent is warranted for any period of time since the award 
of service connection-in this case, April 21, 2000.  

In the veteran's case, service medical records show that the 
veteran had complaints of extreme nervousness and tension in 
October 1969.  He was diagnosed with a component of 
depression and with extreme anxiety in August 1970.

Post-service private medical records dated in June 1982 show 
that the veteran was extremely nervous.  He was diagnosed 
with a depressive reaction.

VA treatment records dated in March 2000 indicate that the 
veteran complained of sleep impairment, a difficulty with 
concentration, nervousness, loneliness, an increased startle 
reflex, and an increased tendency to cry for no apparent 
reason.  He stated that he had not had sexual relations with 
his wife since October 1989.   He reported had had a fair 
relationship with his wife, but that his depression had been 
difficult for her.  Upon examination, the veteran was well-
groomed, alert, and oriented.  His speech was normal in 
volume, and his thoughts were organized.  He did not have any 
looseness of association or flight of ideas.  His immediate, 
recent, and remote memory was intact.  The veteran appeared 
dysthymic, and his mood was congruent to this.  He had no 
suicidal or homicidal ideations or psychoses.  He was 
diagnosed with dysthymia and with depression, not otherwise 
specified.  He was assigned a Global Assessment of 
Functioning (GAF) score of 59.  

Of record are letters from the veteran's wife and daughter, 
both dated in May 2000.  The veteran's wife reported the 
veteran had been depressed and moody.  She felt that he had 
no direction in life, and noted that he had gone through 
several jobs.  She reported that he had moved out of their 
bedroom into a separate bedroom.  The veteran's wife reported 
that the veteran was fascinated with guns, which frightened 
her.  The veteran's daughter indicated that the veteran had 
had memory loss.  After his discharge from service, the 
veteran would not play with his children.  She reported that 
the veteran preferred to be alone, and was easily startled.  

In July 2000, a private neuropsychological examination was 
performed by P.R.W., Ph.D.  The veteran complained of sleep 
disturbance, difficulty with concentration, nervousness, 
loneliness, depression, and an increased startle response.   
His wife reported that the veteran had been depressed, moody, 
and preferred to be alone.  She reported that he had had 
occupational difficulties.  Upon examination, the veteran was 
awake, alert, and well-oriented.  He appeared neat and 
demonstrated good hygiene.  He had a restricted range of mood 
congruent to affect.  Dr. W. noted that the veteran's mood 
was predominantly dysthymic.  The veteran's speech was of a 
normal rate, rhythm, and volume, and there were no signs of 
expressive or receptive aphasia.  He did not demonstrate any 
signs of homicidal, suicidal, or paranoid thoughts, nor was 
there evidence of any psychotic process or thought disorder.  
The veteran denied the presence of auditory, visual, 
olfactory, and tactile hallucinations.  The veteran appeared 
to have good insight and judgment.  

Diagnostic test results showed that the veteran had 
significant psychological and emotional distress.  His mood 
was characterized by dysphoria, agitation, and anhedonia.  He 
tended to view himself as irritable, and experienced little 
pleasure from life.  Diagnostic test results indicated that 
the veteran likely overreacted to minor stresses, and that he 
had the potential to express his anger overtly.  He also had 
the potential to be aggressive if frightened.  According to 
the veteran's diagnostic profile, he was obsessed with his 
perceived personal deficiencies and viewed himself as 
useless.  He had a difficult time concentrating.  He believed 
that his judgment was poor and that he had memory impairment.  
He was reluctant to start tasks and quit easily when things 
went awry.  Dr. W. noted that the veteran's inertia was a 
reflection of his depressive cognitions and negative 
expectations.  The veteran did not enjoy being around others, 
and found it difficult to speak with unfamiliar people.  He 
was likely passive, dependent, and unassertive in his 
relationships with others.  The veteran was diagnosed with 
PTSD.  The examiner noted that the veteran had probable 
memory impairment because his PTSD had been left untreated 
for a long period of time.  The veteran was assigned a GAF 
score of 50.  

In October 2000, the veteran was afforded a VA examination.  
He complained of frequent sleep disturbance and nightmares.  
He reported that when he was in an automobile accident, he 
felt like he needed to escape from a burning helicopter.  The 
veteran reported that he had had problems with depression.  
He did not want to be around anyone, and described himself as 
lonely.  He denied any current suicidal ideations.  However, 
the veteran indicated that a year earlier he had written a 
"stress letter" and then had sat in a field for three hours 
with a gun.  He stated that he was unsure of what he had 
planned to do with the gun.  The veteran had been married for 
48 years, and had had problems with his marriage.  He had 
three grown children.  The examiner noted that, from the 
veteran's description, he appeared to be hypervigilant.  The 
veteran indicated that he had fully retired in 1993, and had 
had 14 jobs since his discharge from service.  

Upon examination, the veteran was oriented times four, and 
his hygiene was appropriate.  He appeared to be depressed, 
anxious, and tense.  His insight, judgment, and reasoning 
appeared to be average to above average.  There was no 
evidence of suicidal ideations, a thought disorder, or mood 
swings.  He was not psychotic.  He was diagnosed with chronic 
PTSD, and his current GAF score was 55 to 60.

In August 2001, a neuropsychological examination was 
conducted by Dr. W.  The veteran reported a moderate decline 
in his concentration because he was unable to assimilate 
information or concentrate.  He complained of a marked 
decline in his recent memory ability that necessitated the 
use of notes to himself.  The veteran reported that he had 
experienced a marked increase of feelings of depression since 
his discharge from service.  He also reported that he did not 
participate much in sporting and social activities as he did 
not like crowds.  

Upon examination, the veteran was alert and oriented, and 
demonstrated good hygiene.  He had a restricted range of mood 
congruent to affect.  His mood was predominantly serious and 
he approached evaluation tasks with exceptional effort and 
motivation.  He showed no signs of dysarthria or paraphasic 
errors, and his receptive language skills were adequate.  The 
veteran's thought content was free from homicidal and 
suicidal ideations.  His thought processes were logical and 
goal directed.  He did not manifest any overt signs of 
disordered, disorganized, or psychotic thought processes.  
The veteran denied the presence of auditory, visual, 
olfactory, and tactile hallucinations.  He appeared to 
possess adequate abstraction and problem solving abilities.  

Diagnostic tests were indicative of serious psychological and 
emotional problems that were often characteristic of severe 
and chronic behavioral problems.  The veteran appeared to 
have weak psychological defenses and a limited ability to 
cope with stress.  His diagnostic profile was indicative of 
moderate to severe stress that was characterized by 
dysphoria, chronic worrying, and anhedonia.  He was 
depressed, agitated, anxious, impatient, irritable, and 
angry.  Those with similar diagnostic profiles had difficulty 
with concentration and memory abilities, were lonely, and 
were hypersensitive to the reactions of others.  The 
prognosis for those with profiles similar to the veteran was 
poor.  Their problems were chronic and hospitalization may be 
required to stabilize their conditions.  Diagnostic test 
results were also indicative of a depressive and anxious 
symptomatology.  With regard to anxiety, the veteran noted 
that he had trouble remembering things, and trouble falling 
asleep.  He also had to repeat the same actions, such as 
touching, counting, or washing.  The veteran was diagnosed 
with PTSD due to his service in Vietnam.  The examiner opined 
that the veteran was 100 percent permanently disabled.  

The veteran testified at a hearing in April 2003.  He 
reported that he had been receiving religious counseling from 
a minister every two weeks.  He slept an average of three 
hours per night due to his nightmares.  His nightmares 
occurred at least two to three nights per week.  He 
experienced panic attacks two to three times per month.  He 
reported that he had had 14 different jobs from 1972 to 1992.  
He had had some fights with his bosses.  He reported he had 
difficulty being congenial or cooperative at work.  He stated 
that he had had problems with his memory.  He reported that 
he and his wife had marital problems.  He had problems with 
anger, particularly when disciplining his children.  He 
reported that he was not close to his family.  His children 
visited infrequently.  He had no close friends.  He was 
involved in his church and attended Sunday services.  He went 
to occasional service organization meetings.  He had no 
hobbies.  He had had suicidal thoughts.  He reported that he 
had written a suicide letter, and that he was close to 
shooting himself four years earlier.  He reported that his 
problems with PTSD had been gradually increasing.  The 
veteran reported had not tried to seek work for the past 
several years, and had last worked in June 1992.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2002).  
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The Board notes that the evidence of record suggests that the 
veteran's PTSD symptomatology includes a depressed mood.  In 
this regard, the record indicates that entitlement to service 
connection for depression and dysthymia were specifically 
denied in a July 2000 RO rating decision.  However, the Court 
in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), stated that "when it is not possible to separate the 
effects of the [service-connected condition and a non-
service-connected condition], VA regulations at 38 C.F.R. § 
3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  
Consequently, the Board will analyze the veteran's PTSD claim 
accordingly.

The evidence of record does not establish that the veteran 
meets the precise symptomatology listed for a 70 percent 
disability rating.  This, however, is not the end of the 
analysis.  For the reasons that follow, the Board finds that 
the totality of the evidence, and resolving reasonable doubt 
in favor of the veteran, supports a conclusion that the 
veteran is entitled to a 70 percent rating.  

The evidence indicates that the veteran experiences 
occupational and social impairment with deficiencies in most 
areas.  In this regard, the evidence shows that the veteran 
has had a restricted mood, panic attacks several times per 
month, and memory impairment.  Furthermore, the veteran has 
indicated several times that he had had suicidal thoughts, 
and had apparently written a suicide letter.  In addition, 
the veteran suggested that he was close to shooting himself 
at one time, and his wife indicated that he was fascinated 
with guns.  Additionally, the record suggests that the 
veteran has obsessive rituals such as repeated touching, 
counting, or washing.  In addition, the evidence of record 
indicates that the veteran has had a depressed mood in 
association with his PTSD symptomatology.  Furthermore, the 
veteran had difficulty with his anger, especially with 
disciplining his children.  The record suggests that the 
veteran tended to be aggressive, and that he overreacted to 
minor stressors.  The evidence also shows that the veteran 
has had difficulty in adapting to stressful circumstances, 
including work or a worklike setting.  The veteran reported 
having had numerous jobs.  He also reported difficulty in 
dealing with his supervisors, as well as with the public.  He 
had difficulty starting and completing tasks, and had a 
limited ability to cope with stress.  He has been unable to 
establish and maintain effective relationships.  He was 
reluctant to speak with unfamiliar people, and the evidence 
suggests that the veteran was passive and dependent in his 
relationships.  Although he had been married for many years, 
the veteran reported that he had had marital discord, and he 
and his wife sleep in separate bedrooms.  His daughter 
indicated that the veteran no longer interacted with his 
children.  He reported that he was not close to his family, 
and that they visited infrequently.  Although the veteran 
participated in church services and went to occasional 
service organization meetings, he also reported that he had 
no friends and preferred to be alone.  As such the Board 
finds that the veteran's PTSD symptomatology most closely 
approximates a 70 percent disability rating.  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders were amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).

Therefore, given the clinical assessments made and the 
problems experienced by the veteran, the Board finds that the 
evidence regarding the claim for a higher initial disability 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 70 percent 
rating-occupational and social impairment with deficiencies 
in most areas.  Accordingly, an increased (70 percent) 
schedular rating is warranted for PTSD.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2002).  

As for whether the veteran's service-connected PTSD rises to 
the level of 100 percent disabling, the Board finds that it 
does not.  The veteran does not experience gross impairment 
in thought processes or communication.  Although the veteran 
mentioned that he had once felt like he was in a burning 
helicopter, there is no indication that he experiences 
persistent delusions or hallucinations.  There is no 
indication that the veteran exhibits grossly inappropriate 
behavior.  Furthermore, although the veteran has stated that 
he has had some suicidal thoughts, the evidence of record 
does not indicate that the veteran has a persistent danger of 
hurting himself or others.  Furthermore, the evidence 
indicates that the veteran was able to maintain his personal 
hygiene.  The evidence does not indicate that the veteran was 
disoriented as to time or place.  Although the veteran 
complained of memory loss, there is no indication that the 
veteran is unable to remember the names of close relatives, 
his own occupation, or his own name.  As such, a 100 percent 
disability rating is not warranted.  38 C.F.R. § 4.130 
(Diagnostic Code 9411).  

The Board notes that the veteran's GAF scores have ranged 
from 50 to 60.  Such scores are consistent with moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), and even with some 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION (1994).  Nevertheless, the Board 
finds the language and descriptions given to explain the 
veteran's disability picture more persuasive than the 
specific GAF scores assigned, and finds, for the reasons set 
forth above, that the veteran's difficulties more closely 
approximate the criteria for a 70 percent rating.  See 
38 C.F.R. § 4.126 (2001) (an evaluation is to be assigned 
based on all the evidence rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination).  Indeed, it is the criteria for 
the 70 percent rating that specifically refer to disturbances 
akin to those experienced by the veteran as described by the 
record-problems with suicidal thoughts, depression, and the 
inability to establish and maintain effective relationships, 
etc.  Consequently, the Board finds that his symptoms are 
best represented by the criteria for the 70 percent rating.  
38 C.F.R. § 4.130 (Diagnostic Code 9411).  This appears to be 
the case since the award of service connection in April 2000.  
See Fenderson, supra.

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board recognizes that Dr. W. opined that the veteran was 
100 percent permanently disabled due to PTSD.  However, the 
Board notes that Dr. W. also opined that a back disability 
(which is not currently before the Board on appeal) also 
rendered the veteran 100 percent permanently disabled.  The 
Board points out that none of the other medical opinions of 
record suggested that the veteran was 100 percent permanently 
disabled solely due to PTSD.  Furthermore, the record does 
not indicate that the veteran's PTSD alone has caused 
frequent hospitalizations or marked interference with 
employment.  Therefore, although the veteran experiences 
severe symptomatology associated with his disability, the 
schedular criteria take such factors into account.  Given the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of January 2001, the statement of the case issued in April 
2002, and a letter dated in July 2002 that informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, should be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  
Consequently, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  In this regard, the Board notes that VA has 
attempted to obtain pertinent treatment records, including 
the veteran's post-service VA treatment records.  The veteran 
was specifically notified several times, including in July 
2002, of what records should be associated with the claims 
file and was asked to identify any pertinent treatment 
records which had not been previously considered so that the 
RO could assist him in obtaining such records.  However, the 
veteran did not respond to this letter.  Therefore, to the 
extent possible, VA has obtained all pertinent records from 
sources identified by the veteran with regard to his claim, 
including his post-service VA treatment records.  
Furthermore, the veteran was afforded a VA examination in 
October 2000, in part, to determine the severity of his PTSD.  

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A 70 percent rating for PTSD from April 21, 2000, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

